Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 20, 2019

The Court of Appeals hereby passes the following order:

A19D0497. SEAN HOLLAND v. MARK BUTLER, LABOR COMMISSIONER
    et al.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby DENIED.
       Under OCGA § 5-6-35 (f), this Court is required to issue an order granting or
denying an application within 30 days of the date on which the application was filed.
Consequently, Appellant’s motion for an extension of time in which to file an
additional brief is also hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/20/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.